•           •           •     
  •          •         •



 
MEMORANDUM OPINION

No. 04-10-00300-CV

IN RE Carlos M. FAZ, Jr.

Original Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Sandee Bryan Marion, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: April 28, 2010 

PETITION FOR WRIT OF HABEAS CORPUS DENIED
            In his petition for writ of habeas corpus, Carlos M. Faz, Jr. contends he is being denied good
conduct and manual labor credits in relation to an order holding him in civil contempt.  The Texas
Supreme Court has recognized that good time credits do not apply to coercive civil contempt orders. 
Ex parte Acly, 711 S.W.2d 627, 628 (Tex. 1986); see also In re Parks, 264 S.W.3d 59, 61 n.1 (Tex.
App.—Houston [1st Dist.] 2007, orig. proceeding); Ex parte Harrison, 741 S.W.2d 607, 609 (Tex.
App.—Austin 1987, orig. proceeding) (rejecting equal protection argument).  Accordingly, Faz’s
petition for writ of habeas corpus is denied.
                                                                                    PER CURIAM